McMurray, Presiding Judge.
Defendant Knight appeals his conviction of the offense of burglary. The sole enumeration of error challenges the sufficiency of the evidence to authorize the guilty verdict returned by the jury. Held:
The evidence stated in the light most favorable to sustaining the verdict of the jury shows that defendant was apprehended by a patrolling deputy sheriff as he exited a business premises during the early morning hours, apparently approximately 1:00 or 2:00 a.m. The business had been closed for the night, and defendant did not have permission to be upon the premises. The building, which had been tidied, closed, and locked the preceding evening, had been entered by *670prying open a door, and the contents of a desk therein were found in disarray. A roll of stamps had been taken from the desk, and a roll of stamps was found on defendant’s person. A metal box containing documents of the business which had been left in the building was found outside on the ground. The building also contained various tools and equipment of value used in the business.
Decided April 14,1999.
Ronald L. Beckstrom, for appellant.
J. David Miller, District Attorney, A. Scott Gunn, Wesley J. Lewis, Assistant District Attorneys, for appellee.
Defendant testified that he had stepped to the corner of the building to relieve himself and had not entered the building. The credibility issue thus presented was a matter for the jury. Telfair v. State, 234 Ga. App. 444 (507 SE2d 195); Howard v. State, 227 Ga. App. 5, 8 (6) (488 SE2d 489).
The evidence could be determined to have established all of the elements of the crime of burglary. See Freelove v. State, 229 Ga. App. 310, 311 (494 SE2d 72). In particular, an intent to commit a theft could be inferred from evidence that the building contained tools, a desk, and other items of value. Underwood v. State, 221 Ga. App. 93, 94 (2) (470 SE2d 699). After considering all of the evidence of record, we conclude that a rational trier of fact was authorized to find that defendant was guilty beyond a reasonable doubt of the offense of burglary Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Bowen v. State, 194 Ga. App. 80, 82 (4) (389 SE2d 516); Vinson v. State, 190 Ga. App. 676 (1) (379 SE2d 792).

Judgment affirmed.


Andrews and Ruffin, JJ, concur.